DETAILED ACTION

This is the initial Office action based on the application filed August 27, 2020.
Claims 1-21 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed 02/10/2021 has been considered.  An initialed copy of Form 1449 is enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ingestion components, enrichment components, publishing components, and an administrative service in claims 1, 15, and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cruise (US 2019/0095510), in view of Kreps (Introducing Kafka Streams: Stream Processing Made Simple).

Regarding claim 1, Cruise discloses:
 a plurality of ingestion components (see at least figure 18B, ingestion system), 
a plurality of enrichment components (see at least figure 18C, enrichment system), 
a plurality of publishing components (see at least figure 18D, publication system), 
an administrative service configured to: instruct each of the ingestion components to publish to one or more of a plurality of messaging queues (see at least figure 18B, ingestion devices output to message queue), 
instruct each of the enrichment components to consume from one or more of the plurality of messaging queues and publish to one or more of the plurality of messaging queues (see at least figure 18C, enrichment device output to message queue), and 
instruct each of the publishing components to consume from one or more of the plurality of messaging queues (see at least paragraph 394, data enrichment device obtains a message from a queue, enriches the message, and publishes the annotated message to a message queue; paragraph 397; figure 18C, enriched publication system)
However, Cruise does not explicitly disclose, but Kreps discloses:
wherein each ingestion component of the plurality of ingestion components comprises an ingestion central microservice configured to manage a plurality of ingestion instances; wherein each enrichment component of the plurality of enrichment components comprises an enrichment central microservice configured to manage a plurality of enrichment instances; wherein each publishing component of the plurality of publishing components comprises a publishing central microservice configured to manage a plurality of publishing instances; and (see at least page 7, paragraphs 3 and 4, Kafka Streams load balances as new instances of your app are added or existing ones crash, recover from failures; page 3, paragraph 4, building applications and microservices that process real time data streams)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cruise by adapting the teachings of Kreps to include the components or devices seen in Cruise as managed microservices.  The combination allows for 

Regarding claim 2, the rejection of claim 1 is incorporated.  However, Cruise does not explicitly disclose, but Kreps discloses:
wherein managing the plurality of ingestion instances comprises at least one of instantiating or terminating of one or more ingestion instances of the plurality of ingestion instances (see at least page 7, paragraphs 3 and 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cruise and Kreps for the reasons listed below.

Regarding claim 3, the rejection of claim 1 is incorporated.  However, Cruise does not explicitly disclose, but Kreps discloses:
wherein managing the plurality of enrichment instances comprises at least one of instantiating or terminating of one or more enrichment instances of the plurality of enrichment instances (see at least page 7, paragraphs 3 and 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cruise and Kreps for the reasons listed below.

Regarding claim 4, the rejection of claim 1 is incorporated.  However, Cruise does not explicitly disclose, but Kreps
wherein managing the plurality of publishing instances comprises at least one of instantiating or terminating of one or more publishing instances of the plurality of publishing instances (see at least page 7, paragraphs 3 and 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cruise and Kreps for the reasons listed below.

Regarding claim 5, the rejection of claim 1 is incorporated, and Cruise further discloses:
wherein the administrative service is configured to instruct two or more enrichment components of the plurality of enrichment components to operate in parallel (see at least paragraph 391, creating a sufficient number of data enrichments devices to drain and keep up with high-volume message queue; paragraph 408)

Regarding claim 6, the rejection of claim 5 is incorporated, and Cruise further discloses:
wherein the instruction to operate in parallel comprises an instruction for the two or more enrichment components to each consume from a first messaging queue of the plurality of messaging queues (see at least paragraph 391, creating a sufficient number of data enrichments devices to drain and keep up with high-volume message queue; paragraph 408)

Regarding claim 7, the rejection of claim 1 is incorporated, and Cruise
wherein the administrative service is configured to instruct two or more enrichment components of the plurality of enrichment components to operate in series (see at least paragraphs 382 and 393)

Regarding claim 8, the rejection of claim 7 is incorporated, and Cruise further discloses:
wherein the instruction to operate in series comprises an instruction for a first enrichment component of the two or more enrichment components to publish to the first messaging queue of the plurality of messaging queues, and comprises an instruction for a second enrichment component of the two or more enrichment components to consume from the first messaging queue of the plurality of messaging queues (see at least paragraph 382, “ Individual data sources 1810A-C and their communications with various data ingestion devices 1832A-D are depicted for purposes of illustration, and it will be understood that the present disclosure is not limited to any particular number of data sources, data ingestion devices, or any particular set of communications. Rather, the individual data sources 1810A-C and data ingestion devices 1832A-D are depicted to illustrate that various relationships and communication paths between data sources 1810 and the data ingestion system 1830 (including one-to-one, one-to-many, many-to-one, and many-to-many communication paths) are within the scope of the present disclosure. Communication paths between other components within the data stream monitoring system 1820, between components of the data stream monitoring system 1820 and other systems, and the quantities of other components depicted are similarly for purposes of illustration and are understood 

Regarding claim 9, the rejection of claim 1 is incorporated, and Cruise further discloses:
wherein administrative service configured to track one or more metrics for one of more components selected from: the plurality of ingestion components, the plurality of enrichment components, and the plurality of publishing components (see at least paragraph 395, enrich messages with statistics related to messaging system; also general system performance tracking, paragraph 91)

Regarding claim 10, the rejection of claim 9 is incorporated, and Cruise further discloses:
wherein the one or more metrics comprise one or more of: a data throughput metric, a number of documents processed, a data traffic metric, a workload metric, and a document processing rate metric (see at least paragraph 395, the data enrichment system 1850 may enrich a message to include a count, average, highest value, lowest value, or other statistic relating to messages published by message queue 1842A within a specified time period, and may collect and sore additional information (e.g., times at which messages are published) as needed in order to provide such enrichments; also general system performance tracking, paragraph 91)

Cruise does not explicitly disclose, but Kreps discloses:
wherein the administrative service is configured to instantiate or terminate one or more instances of one or more of the tracked components based on one or more of the tracked metrics (see at least page 7, paragraphs 3 and 4; page 6, paragraph 1, handling failures, rebalancing load dynamically)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cruise and Kreps for the reasons listed below.

Regarding claim 12, the rejection of claim 1 is incorporated, and Cruise further discloses:
wherein the administrative service is configured to ensure that a dataset is consumed by only a single component (see at least paragraphs 382 and 393)

Regarding claim 13, the rejection of claim 1 is incorporated.  However, Cruise does not explicitly disclose, but Kreps discloses:
wherein the administrative service is configured to: detect that a first instance of one of the pluralities of instances has ceased performance of a task; and 18 ny-197939773964-20050.00 in response to detecting that the first instance has ceased performance, instruct a second instance of the one of the pluralities of instances to resume performance of a task (see at least page 7, paragraphs 3 and 4; page 6, paragraph 1, handling failures, rebalancing load dynamically; page 2, last paragraph)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cruise and Kreps for the reasons listed below.

Regarding claim 14, the rejection of claim 13 is incorporated.  However, Cruise does not explicitly disclose, but Kreps discloses:
wherein resuming performance of the task comprises resuming performance without duplicating work on the task previously performed by the first instance (see at least page 7, paragraphs 3 and 4; page 6, paragraph 1, handling failures, rebalancing load dynamically; page 2, last paragraph)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cruise and Kreps for the reasons listed below.

Regarding claims 15-21, the scope of the instant claims does not differ substantially from that of claims 1-5 and 7.  Accordingly, claims 15 and 21 are rejected for the same reasons as set forth in the rejection of claim 1, and claims 16-20 are rejected for the same reasons as set forth in the rejections of claims 2-5 and 7, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arendt discloses an event information processing system and discusses ingestion microservices and enrichment microservices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194